    UNITED STATES DISTRICT COURT
    NORTHERN DISTRICT OF NEW YORK

    KEN DYSON,

                                      Plaintiff,
                 -v-                                               Civ. No. 9:18-CV-14
                                                                        (DNH/DJS)
    S. LEONARD, Sergeant, Great Meadow Correctional
    Facility, et al,

                                      Defendants.
D




    APPEARANCES:                                            OF COUNSEL:

    KEN DYSON
    Plaintiff, Pro Se
    16-A-1874
    Great Meadow Correctional Facility
    Box 51
    Comstock, New York 12821
J




    HON. BARBARA D. UNDERWOOD                               OMAR J. SIDDIQI, ESQ.
    Attorney General of the State of New York               Assistant Attorney General
    Attorney for Defendants
    The Capitol
    Albany, New York 12224

    DANIEL J. STEWART
    United States Magistrate Judge
S




                                            ORDER

          Pro se Plaintiff Ken Dyson brought this action, pursuant to 42 U.S.C. § 1983, alleging

    his constitutional rights were violated while an inmate at Great Meadow Correctional

    Facility. Dkt. No. 1, Compl. Defendants answered the Complaint, Dkt. No. 14, and a

    Scheduling Order was issued which sets a discovery deadline of November 13, 2018. Dkt.
    No. 15. Defendants’ counsel has written to the Court advising that Plaintiff has been

    released from the custody of the New York State Department of Corrections and Community

    Supervision, but has not provided counsel with an updated address.               Dkt. No. 16.

    Defendants’ move to compel Plaintiff to provide current contact information. Defendants’

    Motion is granted.

           In this District, all litigants have an ongoing obligation to keep their address
D




    information updated with both the Court and adversaries. N.D.N.Y.L.R. 10.1(c)(2) (“All

    attorneys of record and pro se litigants must immediately notify the Court of any

    change of address.” (emphasis in original)). A party’s failure to provide such information

    is grounds for dismissal. N.D.N.Y.L.R. 41.2(b). As then-District Judge Pooler has observed:

           It is neither feasible nor legally required that the clerks of the district courts
J




           undertake independently to maintain current addresses on all parties to pending
           actions. It is incumbent upon litigants to inform the clerk of address changes,
           for it is manifest that communications between the clerk and the parties or their
           counsel will be conducted principally by mail. In addition to keeping the clerk
           informed of any change of address, parties are obliged to make timely status
           inquiries. Address changes normally would be reflected by those inquiries if
           made in writing.

    Dansby v. Albany Cnty. Corr. Facility Staff, 1996 WL 172699, at *1 (N.D.N.Y. Apr. 10,
S




    1996) (citations omitted). Indeed, courts in the Northern District of New York have

    dismissed lawsuits brought by pro se plaintiffs for failure to provide a current address. See

    Rivera v. Goord, 1999 WL 33117155 (N.D.N.Y. Sept. 14, 1999); Fenza v. Conklin, 177

    F.R.D. 126 (N.D.N.Y. 1988); Morgan v. Dardiz, 177 F.R.D. 125 (N.D.N.Y. 1998); Williams

    v. Faulkner, 1998 WL 278288 (N.D.N.Y. May 20, 1998).

                                                  -2-
           Rule 41(b) of the Federal Rules of Civil Procedure provides that a court may, in its

    discretion, dismiss an action based upon the failure of a plaintiff to prosecute an action, or

    to comply with the procedural rules or orders of the court. Fed. R. Civ. P. 41(b); see Link v.

    Wabash R.R. Co., 370 U.S. 626 (1962). This power to dismiss may be exercised when

    necessary to achieve orderly and expeditious disposition of cases.           See Freeman v.

    Lundrigan, 1996 WL 481534, at *1 (N.D.N.Y. Aug. 22, 1996). Plaintiff’s failure to provide
D




    an updated address clearly interferes with not only the Court’s ability to manage the case, but

    with Defendants’ ability to conduct discovery.

           In light of Plaintiff’s pro se status, the Court will provide him an opportunity to

    confirm his current address. Plaintiff is advised that his failure to comply and notify the

    Court of his current whereabouts may result in this Court recommending dismissal of
J




    this action.

           For the reasons stated herein, it is hereby

           ORDERED, that Defendants’ Motion to Compel is granted; and it is further

           ORDERED, that Plaintiff shall, within thirty days of the filing date of this Order,
S




    provide the Court and opposing counsel with confirmation in writing of his present address;

    and it is further

           ORDERED, that the Clerk of the Court serve a copy of this Order upon the parties




                                                  -3-
    to this action. The Order shall be served upon Plaintiff at his last known address.

    Date: November 13, 2018
          Albany, New York
D
J
S




                                                -4-
